DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recite “undercut mechanical interlock with the first interlocking segment.”  The term “undercut mechanical interlock” only appears in paragraph [0025] which appears to be describing something other than the dovetail for the first interlocking segment. The term “undercut structural feature” is used for the interlocking segment in paragraph [0024]. Claims 2-10 and 12-16 are also rejected by virtue of their dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
“A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.”  MPEP 2173.03.
Claims 1 and 11 recited the limitation “undercut mechanical interlock”. The term only appears in paragraph [0025] which appears to be describing something other than the dovetail for the first interlocking segment. The term “undercut structural feature” is used for the interlocking segment in paragraph [0024]. The inconsistency with the specification renders the scope of the claim unclear.  For examination purposes examiner has interpreted “undercut mechanical interlock” as referring to undercut in dovetail. Claims 2-10 and 12-16 are also rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kubba (US 9,757,056; cited in previous office action) in view of the article entitled “Fluidic interconnects  for  modular  assembly  of  chemical microsystems” by Gonzalez et al (hereinafter “Gonzalez”; cited in previous office action) and Adams (US 2004/0054352; cited in previous office action).

	Regarding claim 1, Kubba discloses a glucose biosensor encasement (Background, “Such and eye-mountable device may include a sensor apparatus configured to detect at least one analyte (e.g., glucose), comprising: a first flexible membrane (first polymer layer #402 & Polymers can be flexible) having a first interlocking segment (interlocking feature #404); and a second flexible membrane (second polymer layer #408 & Polymers can be flexible) having a second interlocking segment (interlocking feature #410) cooperating with the first interlocking segment of the first membrane (Col. 12, lines 2-4) to provide a cavity between the first membrane and the second membrane configured to receive a glucose sensor (Col. 12, lines 57-62); at least one of the first membrane and the second membrane comprising a semi-permeable portion configured to regulate diffusion characteristics of glucose through the membrane to realize a sensitivity for a sensor in the cavity (Col. 1, lines 26-29).
	Kubba does not disclose forming an undercut mechanical interlock with the first interlocking segment.
However, Gonzalez teaches that it is known to apply common interlocking segments to microfabrication (p. 40, para 2). Adams discloses forming an undercut mechanical interlock with the first interlocking segment. (Paragraph [0051], “With reference to FIGS. 2A and 2B, the VAP 100 and PMA 200 are connected together by a cooperative connector geometry and a cooperative housing geometry, respectively. In FIG. 2B, the cooperative geometry is defined internally by one of the VAP 100 and PMA 200, and externally by the other. As used herein, the term cooperative geometry or geometries refers to geometries that limit relative movement along two or more orthogonal directions or axes. For example, mating geometries and interlocking geometries, whether fixed together or separable, comprises cooperative geometries.” & Paragraph [0052], “In FIG. 3A, the connector element 150A defines a dove-tail interlocking geometry.” & the interpretation appears to be consistent with Applicant’s specification at [0024] and Fig. 3)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubba to incorporate the teachings of Gonzalez and Adams by adding forming an undercut mechanical interlock with the first interlocking segment. The advantage of forming an undercut mechanical interlock is a stronger interconnection between the two membranes surrounding the sensor.

	Regarding claim 2, the combination of Kubba, Gonzalez, and Adams disclose the encasement of claim 1.
	Gonzalez teaches that it is known to apply common interlocking segments to microfabrication (p. 40, para 2). Adams further discloses the first interlocking segment comprises an elongate ridge and the second interlocking segment comprises a channel having an ensmalled distal width and an enlarged proximal width complementary to the elongate ridge and interlocking in assembly (Fig. 3A).  
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubba to incorporate the teachings of Gonzalez and Adams by adding the first interlocking segment comprises an elongate ridge and the second interlocking segment comprises a channel having an ensmalled distal width and an enlarged proximal width complementary to the elongate ridge and interlocking in assembly. The advantage of having a smaller distal width and a larger proximal width is a stronger interconnection between the two membranes surrounding the sensor.

	Regarding claim 3, the combination of Kubba, Gonzalez, and Adams disclose the encasement of claim 2.
	Adams further discloses wherein the first interlocking segment and the second interlocking segment provide a dovetail joint between the first membrane and the second membrane (Fig. 3A).  

	Regarding claim 4, the combination of Kubba, Gonzalez, and Adams disclose the encasement of claim 1.
	Kubba further discloses wherein the first interlocking segment (interlocking feature #404) and the second interlocking segment (interlocking feature #410) form a u-shaped interlocking seam between the first membrane (first polymer layer #402) and the second membrane (second polymer layer #408) extending about an outer periphery of the cavity (Fig. 4).  

	Regarding claim 5, the combination of Kubba, Gonzalez, and Adams disclose the encasement of claim 1.
	Kubba further discloses wherein a plurality of discrete first interlocking segments and a complementary plurality of discrete second interlocking segments (Col. 12, lines 8-13) are provided spaced apart about an outer periphery of the cavity between the first membrane and the second membrane (Col. 12, lines 13-24).  

	Regarding claim 6, the combination of Kubba, Gonzalez, and Adams disclose the encasement of claim 1.
	Kubba further discloses wherein the first interlocking segment and the second interlocking segment are each provided respectively proximate an outer periphery of the first membrane and the second membrane (Col. 12, lines 13-24).  

	Regarding claim 7, the combination of Kubba, Gonzalez, and Adams disclose the encasement of claim 1.
	Kubba further discloses wherein the first membrane and the second membrane cooperate to provide a plurality of spaced-apart sensor cavities (Col. 12, lines 57-62), at least one pair of first interlocking segment and second interlocking segment provided proximate each sensor cavity (Col. 12, lines 13-24).  

	Regarding claim 8, the combination of Kubba, Gonzalez, and Adams disclose the encasement of claim 1.
	Kubba further discloses wherein the first interlocking segment and the second interlocking segment substantially encompass the sensor cavity (Col. 12, lines 13-24).  

	Regarding claim 9, the combination of Kubba, Gonzalez, and Adams disclose the encasement of claim 1.
	Gonzalez teaches that it is known to apply common interlocking segments to microfabrication (p. 40, para 2). Adams discloses wherein the first interlocking segment comprises an elongate trench having an ensmalled cross-sectional portion distal of the first membrane and the second interlocking segment comprises an elongate rib having an enlarged cross- sectional portion proximal of the first membrane (Fig. 3A).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubba to incorporate the teachings of Gonzalez and Adams by adding wherein the first interlocking segment comprises an elongate trench having an ensmalled cross-sectional portion distal of the first membrane and the second interlocking segment comprises an elongate rib having an enlarged cross- sectional portion proximal of the first membrane. The advantage of having a smaller distal width and a larger proximal width is a stronger interconnection between the two membranes surrounding the sensor.

	Regarding claim 10, the combination of Kubba, Gonzalez, and Adams disclose the encasement of claim 9.
	Kubba further discloses the second interlocking segment is a mask layer deposited at least in part within the trench (Kubba, Col. 16, lines 19-20).  

	Regarding claim 11, Kubba discloses a glucose biosensor package (Background, “Such and eye-mountable device may include a sensor apparatus configured to detect at least one analyte (e.g., glucose), comprising: a first flexible membrane (first polymer layer #402 & Polymers can be flexible) having a first interlocking portion (interlocking feature #404); and a second flexible membrane (second polymer layer #408 & Polymers can be flexible) having a second interlocking portion (interlocking feature #410) cooperates with the first interlocking portion of the first membrane(Col. 12, lines 2-4)  provide a cavity between the first membrane and the second membrane configured to receive a biosensor(Col. 12, lines 57-62); a biosensor having at least one sensing element contained in the cavity (Col. 12, lines 57-62); at least one of the first membrane and the second membrane comprising a semi-permeable portion configured to regulate diffusion characteristics of glucose through the membrane to realize a sensitivity for the biosensor in the cavity (Col. 1, lines 26-29).
	Kubba does not disclose having an undercut mechanical interlock to physically lock together the first membrane and the second membrane.
	However, Gonzalez teaches that it is known to apply common interlocking segments to microfabrication (p. 40, para 2). Adams discloses having an undercut mechanical interlock to physically lock together the first membrane and the second membrane (Paragraph [0051], “With reference to FIGS. 2A and 2B, the VAP 100 and PMA 200 are connected together by a cooperative connector geometry and a cooperative housing geometry, respectively. In FIG. 2B, the cooperative geometry is defined internally by one of the VAP 100 and PMA 200, and externally by the other. As used herein, the term cooperative geometry or geometries refers to geometries that limit relative movement along two or more orthogonal directions or axes. For example, mating geometries and interlocking geometries, whether fixed together or separable, comprises cooperative geometries.” & Paragraph [0052], “In FIG. 3A, the connector element 150A defines a dove-tail interlocking geometry.” & the interpretation appears to be consistent with Applicant’s specification at [0024] and Fig. 3).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubba to incorporate the teachings of Gonzalez and Adams by adding having an undercut mechanical interlock to physically lock together the first membrane and the second membrane. The advantage of forming an undercut mechanical interlock is a stronger interconnection between the two membranes surrounding the sensor.


	Regarding claim 15, the combination of Kubba, Gonzalez, and Adams disclose the package of claim 11.
However, Gonzalez teaches that it is known to apply common interlocking segments to microfabrication (p. 40, para 2). Adams further discloses wherein the first interlocking portion comprises an elongate ridge and the second interlocking portion comprises an elongate channel having an ensmalled distal width and an enlarged proximal width complementary to the elongate ridge and interlocking in assembly (Fig. 3A).  
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubba to incorporate the teachings of Gonzalez and Adams by adding the first interlocking portion comprises an elongate ridge and the second interlocking portion comprises an elongate channel having an ensmalled distal width and an enlarged proximal width complementary to the elongate ridge and interlocking in assembly. The advantage of having a smaller distal width and a larger proximal width is a stronger interconnection between the two membranes surrounding the sensor.

	Regarding claim 16, the combination of Kubba, Gonzalez, and Adams disclose the package of claim 15.
	Adams further discloses wherein the elongate ridge and the elongate channel form an elongate dovetail joint (Adams, Fig 3A).

Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Kubba, Gonzalez, and Adams as applied to claim 11 above, and further in view of Saunders (US 2014/0128760; cited in previous office action).
Regarding claim 12, the combination of Kubba, Gonzalez and Adams disclose the package of claim 11.
Gonzalez teaches that it is known to apply common interlocking segments to microfabrication (p. 40, para 2).
The combination does not disclose wherein the first interlocking portion of the first membrane comprises at least one elongate interlocking segment and the second interlocking portion of the second layer comprises a second complementary at least one elongate interlocking segment of the second membrane.  
However, Saunders discloses wherein the first interlocking portion of the first membrane comprises at least one elongate interlocking segment and the second interlocking portion of the second layer comprises a second complementary at least one elongate interlocking segment of the second membrane (Fig. 16 #204 and #14dg). 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubba to incorporate the teachings of Gonzalez and Saunders by adding the first interlocking portion of the first membrane comprises at least one elongate interlocking segment and the second interlocking portion of the second layer comprises a second complementary at least one elongate interlocking segment of the second membrane. The advantage of having elongated interlocking segments is a stronger interconnection between the two membranes surrounding the sensor.

Regarding claim 13, the combination of Kubba, Gonzalez, Adams, and Suanders disclose the package of claim 12.
Kubba further discloses wherein the second membrane comprises a semi-permeable portion proximate a sensing element of the biosensor (Kubba, Col. 1, lines 26-29).  

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kubba, Gonzalez, and Adams as applied to claim 11 above, and further in view of Lucisano (US 2018/0000395; cited in previous office action).

Regarding claim 14, the combination of Kubba, Gonzalez and Adams disclose the package of claim 11.
Kubba further discloses a pair of deposited interlocking rail segments (Fig. 4 and Col. 12, lines 8-12) each affixed in aligned interlocking relation with the base layer  (interlocking segment #404 and first polymer layer #402) within respective recess slots (Fig. 4).  
Gonzalez teaches that it is known to apply common interlocking segments to microfabrication (p. 40, para 2).
The combination does not disclose wherein the first membrane comprises an insulating base layer.
However, Lucisano discloses wherein the first membrane comprises an insulating base layer (Fig. 2A # 206).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubba to incorporate the teachings of Gonzalez and Lucisano by adding wherein the first membrane comprises an insulating base layer. The advantage of having an insulating base layer is a stronger interconnection between the two membranes surrounding the sensor.

Response to Arguments
Applicant's arguments filed March 24, 2022 have been fully considered.
	Applicant argues on page 9 that, in view of the amendments to the specifications, the objections should be withdrawn. Examiner agrees and the objections have been withdrawn.
	Applicant argues on page 10 that, in view of the amendments to claim 9, the 112(b) rejection should be withdrawn. Examiner agrees and the rejections have been withdrawn.
	Applicant argues on page 10 that, in view of the amendments to claims 1 and 11, the 102 rejections should be withdrawn. Examiner agrees that with the new amendments, claims 1-11 are not longer disclosed by solely Kubba and the 102 rejection is withdrawn. However, as discussed above, claims 1-11 (and their dependent claims) are also rejected under U.S.C. 103. 
	Applicant argues on pages 10-11 that, in view of the amendments to claims 1 and 11, the 103 rejections should be withdrawn. Examiner respectfully disagrees. The combination of Kubba, Gonzalez and Adams disclose claims 1 and 11 so the claims are still rejected under 103.
	Applicant argues on page 11 that the interlocking structures shown in Gonzalez are really just interleaved fingers with no undercut or interlock and thus does not teach the interlocking structures. Examiner agrees that Gonzalez does not teach the interlocking structures. However, in the office action, Gonzalez is only used to teach that it is known to apply common interlocking segments to microfabrication.
	Applicant argues on page 11 that Adams merely shows a dovetail connection between housings 102 and 202 with an optional port portion 148/158 and sensor portion 152 that are each thick and completely rigid, and do not face a "peeling" risk between layers for a sensor. Examiner respectfully disagrees. As claimed and discussed in the 112(b) rejection above, Examiner has interpreted “undercut mechanical interlock” as referring to undercut in dovetail. Thus, the combination of Kubba, Gonzalez, and Adams teach the claimed language and the 103 rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CC/
Examiner
Art Unit 3791
/David J. McCrosky/Primary Examiner, Art Unit 3791